Case 2:21-cv-00079-Z Document 25 Filed 08/20/21 Page 1iofi PagelD 165

 

US. DISTRICT COURT

; NOR MHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED _
FOR THE NORTHERN DISTRICT OF TEXA AU
AMARILLO DIVISION 620 2021

—————____]
CLERK, Lis, DISTRICT COURT

UT

 

 

 

THE STATE OF TEXAS, et al., §
Plaintiffs,
V. ; 2:21-CV-079-Z
JANET YELLEN, ef al.,
Defendants. ;
ORDER

Before the Court is Plaintiffs’ Unopposed Motion to Amend the Scheduling Order (ECF
No. 23). After consideration of the Motion and the applicable law, the Court finds the Motion should
be and is hereby GRANTED. It is hereby ORDERED that:

1. Plaintiffs shall file their Combined Motion for Partial Summary Judgment on Counts I-III
and Response to Defendants’ Motion to Dismiss Pursuant to Rules 12(b)(1) and 12(b)(6)
on or before Monday, September 27, 2021;

2. Defendants shall file their Combined Reply in Support of Defendants’ Motion to Dismiss
Pursuant to Rules 12(b)(1) and 12(b)(6), Response to Plaintiffs’ Motion for Partial
Summary Judgment on Counts I-III, and Cross-Motion for Summary Judgment on or before
Monday, October 25, 2021; and

3. Plaintiffs shall file their Reply in Support of Plaintiffs’ Motion for Partial Summary
Judgment on Counts I-III and Response to Defendants’ Cross-Motion for Summary
Judgment on or before Monday, November 8, 2021.

4. A further scheduling order will be entered after the Court’s ruling on the abovementioned
motions, if necessary.

SO ORDERED.

August Y, 2021. Mb ianas

MAPWHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
